Case 1:18-cv-22005-MGC Document 206 Entered on FLSD Docket 08/07/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-22005-Civ-COOKE/GOODMAN

   BDT INVESTMENTS, INC.,

           Judgment Creditor,

   vs.

   LISA S.A.,

           Judgment Debtor,

   adv.

   BANCO SANTANDER INTERNATIONAL,

         Garnishee.
   __________________________________________/

           JUDGMENT CREDITOR BDT INVESTMENTS, INC.’S UNOPPOSED
         MOTION FOR EXTENSION OF TIME TO FILE REPLY MEMORANDUM IN
             SUPPORT OF MOTION FOR ISSUANCE OF POST JUDGMENT
                           WRIT OF GARNISHMENT

           Judgment Creditor BDT Investments, Inc. (“BDT”), on an unopposed basis, moves
   for a brief seven (7) day extension of time, through and including, August 16, 2019, to file its
   reply memorandum in further support of its Motion for Issuance of Post Judgment Writ of
   Garnishment [ECF No. 197] (the “Motion”). In support, and as good cause, BDT states:
           1.    On August 2, 2019, Garnishee Banco Santander International (“BSI”) filed its
   opposition to BDT’s Motion [ECF No. 203].
           2.    Under Local Rule 7.1(c), BDT’s reply memorandum in support of its Motion
   is presently due on or before August 9, 2019.
           3.    Despite BDT’s best efforts, and given undersigned counsel’s obligations in this
   and other matters, BDT is in need of a brief seven (7) day extension of time, through and
   including, August 16, 2019, to file its reply memorandum in support of its Motion.
           4.    This Motion is made in good faith, not for purposes of delay, and will not
   prejudice any party.
Case 1:18-cv-22005-MGC Document 206 Entered on FLSD Docket 08/07/2019 Page 2 of 2



          5.     A proposed Order granting this relief is attached hereto as Exhibit A.
          WHEREFORE, Judgment Creditor BDT respectfully requests this Court enter an
   Order extending BDT’s deadline to file its reply memorandum in support of its Motion by
   seven (7) days, through and including August 16, 2019, and grant such other and further relief
   that this Court deems proper and just.
                      Certificate of Compliance with Local Rule 7.1(a)(3)
          In accordance with Local Rule 7.1(a)(3), counsel for BDT certifies that it conferred
   with counsel for BSI, Villamorey, S.A., and LISA, S.A. via-email, and is authorized to
   represent that BSI and Villamorey have no opposition to the relief requested herein. LISA,
   S.A., takes no position.
                                              By: /s/ David M. Levine
                                              David M. Levine, Esq.



   Dated: August 7, 2019                      Respectfully submitted,
                                              SANCHEZ FISCHER LEVINE, LLP
                                              8201 Peters Road, Ste. 1000
                                              Plantation, Florida 33324
                                              Tel.: (954) 315-0209

                                              By: /s/ David M. Levine
                                              David M. Levine, Esq.
                                              Florida Bar No.: 84431
                                              Email: dlevine@sfl-law.com
                                              Fausto Sanchez, Esq.
                                              Florida Bar No.: 86229
                                              Email: fsanchez@sfl-law.com
                                              Counsel for Judgment Creditor

                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on August 7, 2019, I electronically filed the
   forgoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record via electronic transmission of
   Notices of Electronic Filing generated by CM/ECF.
                                              By: /s/ David M. Levine
                                              David M. Levine, Esq.



                                                 2
